Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The limitations of similar independent Claims 1, 10 and 15 are directed to using known or a priori medical procedure data to determine/predict an overall time for performing the medical procedure on a patient. Under their broadest reasonable interpretation, these limitations are directed towards “Mental Processes” or concepts performed in the human mind, that is, one can observe and evaluate data, such as the medical data, to make a judgement on how long a medical procedure may last. A trained machine learning model as recited in the claims is tantamount to the human brain, and outputting the predicted measures, or time for the medical procedure, is extra solution activity, see MPEP 2106.05(g). Dependent Claims 2-3 and 11-12 are directed to receiving data which is considered extra solution activity, see MPEP 2106.05(g). Dependent Claims 4-5, 13-14 and 16 are similarly directed to the abstract idea of “Mental Processes” of determining a time breakdown for portions of the medical procedure and/or how complex that procedure may be. Again, the human mind is capable of making a decision as to how long segments/portions of a medical procedure can last and its 
This judicial exception is not integrated into a practical application. In particular the claims recites the additional element of “a processor” for performing the limitations of the claim. However, this additional element is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are therefore directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the limitations of the claims amounts to no more than mere instructions to apply the exception using a generic computer component. Mere 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-4, 6-7, 10-13, 15-18 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Ilkin, US 2008/0221830 A1.

Regarding Claim 1, Ilkin teaches:
A method comprising: receiving a priori medical procedure data relating to a medical procedure to be performed on a patient in a catheterization laboratory 
predicting one or more measures of interest based on the received a priori medical procedure data using a trained machine learning model, the one or more measures of interest comprising an overall time for performing the medical procedure on the patient in the catheterization laboratory (paragraphs 35, 40, 49, 50-51, 55-56: wherein the probabilistic inference engine, that is a machine learning model, is used to predict the duration or time for the medical procedure/event); 
and outputting the one or more predicted measures of interest (paragraph 49: wherein as described, the query interface retrieves estimated durations of the medical procedure/event).
(Examiner’s note: Keen, US 2007/0203761 A1, also teaches the limitations of this claim, see for example Abstract and paragraphs 21, 40, 53).

Regarding Claim 2, Ilkin further teaches:
The method of claim 1, wherein receiving a priori medical procedure data relating to a medical procedure to be performed on a patient in a catheterization laboratory comprises: receiving patient related medical procedure data comprising one or more of: medical images of the patient, measures extracted from the medical images of the patient, vascular access of the patient, a likelihood of the patient requiring intravascular imaging, a likelihood of the patient requiring invasive measurements, a type of the patient, laboratory test results of the patient, demographic information of the patient, and a history of the patient (paragraph 19: patient information includes case/history information, event information, status, condition and progress of the patient).

Regarding Claim 3, Ilkin further teaches:
The method of claim 1, wherein receiving a priori medical procedure data relating to a medical procedure to be performed on a patient in a catheterization laboratory comprises: receiving non-patient related medical procedure data comprising one or more of: availability of medical professionals, devices used in the catheterization laboratory, a time associated with the medical procedure, and medical professionals scheduled to perform the medical procedure (paragraphs 23, 32: resources available in the healthcare facility that would include medical professionals and devices to be used, and duration/time of the medical procedure/event. Examiner’s note: Lawrie, US 2019/0013095 A1, also teaches this, see for example Abstract and paragraph 186, duration of patient procedure and availability of resources).

Regarding Claim 4, Ilkin further teaches:
The method of claim 1, wherein the one or more measures of interest further comprise a time for performing specific portions of the medical procedure (paragraphs 32, 38, Table 1: duration/time of the procedure and tracking/timing of milestones/portions of the procedure. Examiner’s note: Danehorn, US 2007/0067194 A1, also teaches this, see for example paragraphs 9-10).

Claim 6, Ilkin further teaches:
The method of claim 1, further comprising: generating guidelines for performing the medical procedure to reduce the overall time for performing the medical procedure on the patient in the catheterization laboratory using the trained machine learning model, the guidelines comprising one or more of: acquisition angles for acquiring medical imaging of the patient, an order for investigating coronary arteries of the patient, which coronary arteries are to be investigated, types of medical devices to be used during the medical procedure, whether intravascular imaging is required, and a location for vascular access of the patient (paragraphs 6, 23, 28, 31, 48, 55: wherein it is discussed the resources, i.e. the types of medical devices to be used, that is available for the medical procedure. Examiner’s note: Lawrie, US 2019/0013095 A1, also teaches this, see for example paragraph 5).

Regarding Claim 7, Ilkin further teaches:
The method of claim 1, further comprising: generating guidelines for performing the medical procedure to reduce resource usage during the medical procedure on the patient in the catheterization laboratory using the trained machine learning model, the guidelines comprising one or more of: an order for investigating coronary arteries of the patient, an number of medical devices to be used during the medical procedure, and a number and type of medical professionals needed for performing the medical procedure (paragraphs 6, 23, 28, 31, 48, 55: wherein it is discussed the tracking of resources, that is medical devices, and staff, that is number . 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 5, 8-9, 14, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ilkin, US 2008/0221830 A1, in view of Lawrie, US 2019/0013095 A1.

Regarding Claim 5, with Ilkin teaching those limitations of the claim as previously pointed out, Ilkin may not have expressly taught:
The method of claim 1, wherein the one or more measures of interest further comprise a complexity score associated with performing the medical procedure on the patient in the catheterization laboratory. (Emphasis added).

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use the teachings of Lawrie with that of Ilkin for having a complexity score associated with performing the medical procedure on the patient.
The ordinary artisan would have been motivated to modify Ilkin in the manner set forth above for the purposes of determining whether a particular patient medical procedure is more likely to finish on time based on its complexities relative to other medical procedures [Lawrie: paragraphs 83-84].

Regarding Claim 8, with Ilkin teaching those limitations of the claim as previously pointed out, Ilkin may not have expressly taught:
The method of claim 1, further comprising: automatically scheduling resources for performing the medical procedure on the patient in the catheterization laboratory based on the predicted one or more measures of interest using a trained artificial intelligence agent. (Emphasis added).
However, Lawrie in a similar field of endeavor shows (Abstract; paragraph 5: wherein the use of machine learning for automatic scheduling of patient procedures, based on among other things, resources and duration of the medical procedure is discussed).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use the teachings of Lawrie with that of Ilkin for automatically scheduling resources for performing the medical procedure on the patient 
The ordinary artisan would have been motivated to modify Ilkin in the manner set forth above for the purposes of taking a set of patient procedures awaiting session allocation and, utilizing supervised machine learning, generates an optimized schedule that optimizes patient throughput [Lawrie: paragraph 8].

Regarding Claim 9, with Ilkin teaching those limitations of the claim as previously pointed out, Lawrie further teaches:
The method of claim 1, wherein outputting the one or more predicted measures of interest comprises: displaying the one or more predicted measures of interest on a display device (Abstract; paragraph 15: displaying the optimized patient procedure schedule that includes a duration for the patient procedure). (Emphasis added).

Claims 10-14 are similar to Claims 1-5 respectively, and are rejected under the same rationale as stated above for those claims.
Claims 15-20 are similar to Claims 1, 4 and 6-9 respectively, and are rejected under the same rationale as stated above for those claims.
Examiner's Note:
The Examiner cites particular pages, sections, columns, line numbers, and/or paragraphs in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for the relevant and pertinent prior art relating to this application where for example Fox, US 2017/0035514 A1, teaches facilitating clinical decisions during a catheterization procedure based on historical intervention data representative of past catheterization procedures.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVE MISIR whose telephone number is (571)272-5243.  The examiner can normally be reached on M-R 8-5 pm, F some hours.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVE MISIR/Primary Examiner, Art Unit 2122